IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR 07-015-BLG-SPW
CV 11-1 15-BLG-SPW
Plaintiff/Respondent,
vs. ORDER F§ LE
F Z A ER N,
RIT ND SO FEB l 4 2019
Defendant/Movant. C\%r§t#ct$&i_fv§gf"t§;“"
aiman

 

 

This case comes before the Court on Defendant/Movant Anderson’s motion
to vacate, set aside, or correct the sentence under 28 U.S.C. § 2255. Anderson is a
federal prisoner proceeding With counsel.

Other claims have been resolved, but one remains. Anderson claims his trial
counsel rendered ineffective assistance by advising him that he Was facing a
mandatory sentence of life in prison. See Anderson Br. (Doc. 450) at 2; see also
Am. § 2255 Mot. (Doc. 472) at 4; Br. in Supp. (Doc. 473) at 1~2, 2-10.

I. Relevant Facts

The following facts are taken from the record of the case, from Anderson’s

testimony at an evidentiary hearing on August 28, 2014 (“Anderson Tr.” (Doc.

443)), and from the depositions of trial counsel Brad Amdorfer (“Arndorfer Dep.”

(Doc. 433-1)) and Assistant United States Attorney J im Seykora (“Seykora Dep.”
(Doc. 442-1)). It should be noted that all three of these witnesses testified, and the
parties submitted their briefs, before the United States’ numerous Giglio violations
at trial were discovered.

A. Pre-Trial Proceedings and Trial Verdict

On February 23, 2007, Anderson and his cousin, Nathaniel Davis, were
indicted on one charge of conspiring to possess methamphetamine with intent to
- distribute it and one charge of possessing methamphetamine with intent to
distribute it, violations of 21 U.S.C. §§ 846 and 84l(a)(l) (Counts l and 2); the
same two charges with respect to cocaine (Counts 3 and 4); the same two charges
with respect to ecstasy (Counts 5 and 6); and the same two charges with respect to
marijuana (Counts 7 and 8). They were also charged with possessing or using or
carrying a firearm in furtherance of drug trafficking The time frame of each
charge spanned about three years. See Indictment (Doc. l) at 2-6. Based on the
drug quantities alleged, conviction on Counts l or 2, involving methamphetamine,
would subject Anderson to a ten-year mandatory minimum and a maximum
sentence of life in prison. If convicted on Count 9, a gun charge, he was subject to

a mandatory minimum sentence of five years in prison, consecutive to any

sentence imposed on Counts 1 through 8.l See 21 U.S.C. § 841(b)(1)(A)(viii); 18
U.S.C. § 924(c)(l)(A)(i), (D)(ii).

On January 17, 2008, the grand jury handed down a superseding indictment
naming three new co-defendants and adding 21 drug counts to the original charges
against Anderson. All the new charges fell within the same time span as the
original indictment and arose from controlled buys or drugs found in searches of
Anderson’s or a co-conspirator’s home. Two of the new charges, Counts 14 and
16, carried the same statutory penalty range as Counts 1 and 2. Superseding
Indictment (Doc. 71) at 1 (caption), 3 (Counts 1 and 2), 7 (Count 14 actual), 8
(Count 16 actual).

Anderson was arraigned on the new charges on January 24, 2008. See
Minutes (Doc. 72). Trial was set for April 7. See Order (Doc. 96).

On March 21, 2008, the United States filed an information under 21 U.S.C.
§ 851. It alleged that Anderson had one prior conviction for a felony drug offense.

See Information (Doc. 119). Filing of the information doubled the mandatory

 

l At the time the case was litigated, a sentencing court could not take into account a
prison term imposed under 18 U.S.C. § 924(c) in determining the reasonable sentence on any
other count of conviction. See United States v. Workz'ng, 287 F.3d 801, 807 (9th Cir. 2002); see
also, e.g., United States v. Hatcher, 501 F.3d 931, 933-34 (8th Cir. 2007); United States v.
Roberson, 474 F.3d 432, 436-37 (7th Cir. 2007). In 2017, the Supreme Court held that a
sentencing court may Vary downward from an advisory guideline range based on the length of a
mandatory consecutive sentence under 18 U.S.C. § 924(c). See Dean v. United States, _ U.S.
_, 137 S. Ct. 1170, 1176-77 (2017).

3

minimum on Counts 1, 2, 14, and 16 from ten to twenty years. See 21 U.S.C. §§
84l(b)(1)(A), 851(a)(1). Considering those four counts along with the gun count,
y Count 30, the effective mandatory minimum penalty was 25 years.

On the United States’ motion, trial was continued from April 7 to June 2,

y 2008. See Order (Doc. 146).

On April 1, 2008, Anderson’s counsel Brad Arndorfer responded to the §
851 Information. He attached a document describing the “disposition” of the
charge cited in the Information as “dismissed.” See Resp. to Information & Ex.
(Docs. 150, 150-1).

These matters stood until Wednesday, May 28, 2008. With trial set to begin
the following Monday, Arndorfer moved for leave to enter a conditional guilty plea
to Count l, the methamphetamine conspiracy count, while preserving his right to
appeal the denial of his suppression motion, See Mot. to Set Conditional Plea
(Doc. 200); Fed. R. Crim. P. 11(a)(2); Order (Doc. 7 0); Arndorfer Dep. (Doc. 433-
1) at 33:1-11. Pursuant to a local rule, see D. Mont. L.R. CR 12.2 (Jan. 7, 2008),
Arndorfer noted the United States would object to his motion. Although he
asserted it should not be permitted to object, he acknowledged circuit precedent
4 against him. See Mot. to Set Conditional Plea at 1-2 (citing United Staz‘es v.

Kuchinski, 469 F.3d 853, 858 (9th Cir. 2006)). Nonetheless, Arndorfer explained:

We make this motion because we want the record to be abundantly

clear that l\/lr. Anderson accepts responsibility for his actions in

distributing dangerous drugs. The issue that is involved with the case

is that the amounts, times, and quantities are greatly exaggerated in

the discovery, an issue for sentencing as a jury is not able to determine

quantities. [Anderson] admits that it is in excess of 500 grams. . . .

Mot. to Set Conditional Plea (Doc. 200) at 2.

Later the same day, the United States rejected a conditional plea “as the
defendant will only admit to 500 grams of methamphetamine.” Resp. to Mot.
(Doc. 205) at 2. Instead, the United States asserted, it would prove at trial “over 15
kilograms of methamphetamine alone,” as well as “pounds of cocaine and
marijuana, and thousands of ecsta[s]y pills.” Ia’.

At the same time, the United States filed a second § 851 Information,
alleging that Anderson had three prior convictions for felony drug offenses,
including the one alleged in the first § 851 Information. The United States listed
the dates of two convictions and case numbers of all three but did not attach
judgments or other documentation of the convictions. It noted that “[i]t is difficult
to obtain exact records from the State of California in some instances.” Second §

851 Inforrnation (Doc. 202) at 2 (citing United States v. Norbury, 492 F.3d 1012

(9th Cir. 2007)).2

 

2 In deposition, Seykora recalled that trial did not begin until the following September, at
least three months after he filed the second § 851 Information. See Seykora Dep. (Doc. 442-1) at
15:18_25. In reality, he filed the second § 851 Information five days before trial.

5

Filing of the second § 851 Information subjected Anderson to a mandatory
sentence of life in prison if (1) he was convicted on Counts 1, 2, 14, or 16; (2) he
was responsible for at least 500 grams of a substance containing methamphetamine
or at least 50 grams of actual methamphetamine; and (3) at least two of the three
alleged prior convictions were “felony drug offenses.” See 21 U.S.C. §§
841(b)(1)(A), 851(a)(1).

On Friday, May 30, Arndorfer responded to the Second § 851 Information.
He said:

It is defendants understanding that he has no felony convictions of

record. He had one felony conviction and that conviction was

dismissed
Resp. (Doc. 212) at 1.

Trial commenced the following Monday, June 2, 2008. See Minutes (Docs.
225, 226). At the final pretrial conference, Arndorfer said he “just got a fax in this
morning showing that all of [Anderson’s] priors . . . have been dismissed.” Final
Pretrial Conf`. Tr. (Doc. 335) at 15 :24-16:9. Arndorfer provided a copy to Seykora
but did not file anything with the Court. Both parties acknowledged that the
significance of the dismissals would “be argued at a later time,” not at trial. Id. at
1 6:6-14.

After four days of testimony, the jury convicted Anderson on each count. It

also found Anderson responsible for the drug quantities necessary to trigger a
6

mandatory life sentence on Counts 1, 2, 14, and 16, see Verdict (Doc. 243),
provided the United States could prove Anderson had at least two prior felony drug
convictions

B. Sentencing

Sentencing was set for September 24, 2008. See Order (Doc. 248). On
September 2, 2008, Arndorfer moved to'continue the hearing. He said the
presentence report had not been completed, “evidence of prior convictions is
necessary,” and “additional information is coming on that issue.” Mot. to Continue
(Doc. 278) at 1-2. Sentencing was re-set for October 24. See Order (Doc. 281).

On October 20, Arndorfer filed another motion to continue. He said, in part:

[I]t is clear we have not received the final presentence investigation

[report]. In the initial presentence investigation, the presentence

Author used only the drug quantities in the indictment. We have no

quarrel with them and believe that is the proper quantities to use.

However, the prosecutor has objected then listed every quantity

anybody ever mentioned, whether credible or not. It is impossible to

write a sentencing memorandum or to hold a hearing without knowing

what the presentence report is going to suggest.
Mot. for Additional Time (Doc. 299) at 1-2; see also Fed. R. Crim. P. 32(e)-(f).
Sentencing was again re-set, this time for November 19. See Order (Doc. 300).

At sentencing, the parties agreed Anderson had one qualifying prior

conviction for a felony drug offense, establishing a mandatory minimum sentence

of 20 years See Presentence Report 11 113; see also id. 111[ 108, 109, 111

(diversionary dispositions).

The advisory guideline calculation was considerably higher. The highest
available base offense level on the drug quantity table is 38, corresponding to at
least 30,000 kilograms of marijuana.3 Anderson was held responsible for “about
162,000 kilograms” of marijuana. See Sentencing Tr. (Doc. 343) at 80:13-81:4;
U.S.S.G. § 2Dl.1(a)(3), (c)(l). He received a two-level enhancement for using a
minor to traffic in drugs and a four-level enhancement for his leading role in the
offense. U.S.S.G. §§ 3Bl.1(a), 3B1.4.

Anderson’s statutory mandatory minimum penalty remained 20 years, but,
with a total offense level of 44 and a criminal history category of III, his advisory
guideline range was life. See U.S.S.G. ch. 5 Part A cmt. n.2 (“An offense level of
more than 43 is to be treated as an offense level of 43.”).

Judge Cebull found that a guideline range of 360 months to life was more
appropriate than a range of life. See Sentencing Tr. at 101 :18~102:7. He
sentenced Anderson to 420 months on the drug counts, plus the five-year

consecutive term on the gun count, for a total prison term of 480 months See id. at

 

3 Base offense levels under the guidelines depend on the quantity of a particular drug the
defendant trafficked. When a defendant is sentenced for trafficking in multiple drugs, the
Sentencing Guidelines convert each drug to marijuana See U.S.S.G. § 2D1.1 cmt. n.lO(B), (E)
(Nov. l, 2007). F or instance, one gram of a substance containing methamphetamine is deemed
equal to 2 kilograms of marijuana A gram of actual methamphetamine is deemed equal to 20
kilograms of marijuana

8

103:19-25; Judgment (Doc. 319) at 3.

C. Behind the Scenes

1. Plea Bargaining

F rom the outset of the case, Anderson was “eager” for a plea bargain. See
Arndorfer Dep. (Doc. 433-1) at 37:15-19; see also id. at 7:16-18, 21 :9-12;
Anderson Tr. (Doc. 443) at 9:7-10, 17:2-16. However, when Arndorfer contacted
Seykora to discuss possible sentences Seykora’s response was, “You know, you
' can plead if you want to. But the only deal you’re going to get is that he goes
away for life.” Arndorfer Dep. at 8:19-21. According to Arndorfer, “[T]his case
was a big to-do for J im [Seykora]. J im thought he had his first life without parole
case, and he was going to get him ’cause he didn’t like Fritz Anderson.” Ia'. at
39:20-23.

Seykora, in his deposition, was asked whether he “started day one of the
Fritz Anderson trial” with the understanding “that this was a mandatory life case.”
He explained he “felt mandatory life for two reasons”:

Seykora: Number one is the prior conviction, if nothing else the
amount of dope we had. Particularly, I mean, if he gets
convicted, he’s not going to accept his responsibility.4
And without any minor enhancements or anything else,

it’s going to be a level 44 or something, which under the
guidelines is life.

 

4 Presumably Seykora meant Anderson would not receive credit in his guideline
calculation for acceptance of responsibility if he were convicted at trial.

9

Stephens:

Seykora:

Stephens:

Seykora:

Stephens:

Seykora:

Stephens:

Seykora:

Right, but that would be advisory, not mandatory?
Right.
Okay.

l guess we’re just arguing at that point, mandatory or
life.

Well, l mean, would you agree with me, I guess, that
there’s a difference between a mandatory sentence that
the judge may_

Sure, sure, the court’s hands are tied, yeah.

Versus guidelines?

Certainly. Certainly.

Seykora Dep. at 15:18-21, 16:10-17:6.

Anderson’s habeas counsel also asked both Arndorfer and Seykora whether

they ever discussed the prospect of Anderson’s debriefing. Arndorfer responded:

I can tell you this: No. The answer in simple terms is no. I
remember talking to Seykora about, hey, do you think he [Anderson]
could help you out in California? And I remember Seykora’s
response: I don’t give a shit about California or any drug dealers out
there. Fritz Anderson needs to go away for life. He was not
interested in any cooperation from Fritz Anderson.

Arndorfer Dep. at 44:1 1-22.

Seykora’s testimony on this issue differed. He said, “It was pretty clear to

us in our investigation the source stuff was coming out of California and pretty

10

clear that it was probably related to Mr. Anderson’s family members.” Seykora
Dep. (Doc. 442-1) at 9:25~10:3. He continued, “[V]ery frankly, my recollection,
plea agreements revolved around the fact that F ritz ain’t going to talk about
anybody. . . . I think Brad [Arndorfer] basically said, you know, without saying his
family is involved, that he’s not going to give up his folks.” Ia’. at 10:15-18, 11:4-
6. “And that was, to me, a stumbling block.” Ia’. at 10:20.5
2. Investigation of Anderson’s Criminal History

Arndorfer testified in deposition that the criminal history the United States
produced in discovery “was poor, vague.” “Seykora was saying, we’ve got these
prior convictions” But Anderson and Arndorfer “had a bunch of documents that
indicated [Anderson had] been charged without dispositions.” Arndorfer Dep.
(Doc. 433-1) at 11:17~25 . Anderson told Arndorfer he had been charged with
some drug felonies but they were dismissed or reduced to misdemeanors after he
completed “some type of probation” or classes See, e.g., Anderson Tr. (Doc. 443),
at 12:5-13:1; Arndorfer Dep. at 19:25-20:10, 30:8-18.

In an attempt to determine whether the prior convictions would qualify

 

5 A jury convicted Anderson’s brother, Gregory Boyd, in February 2007, the day before
Anderson’s indictment and arrest. Seykora prosecuted the case. Boyd was sentenced about six
weeks after Anderson’s trial. See United States v. Boyd, No. 06-28-BLG-SPW (D. Mont. filed
Feb. 16, 2006). Seykora said he believed another of Anderson’s brothers and other family
members were involved as well. See Seykora Dep. at 10:10~15. Co-defendant Nate Davis was
Anderson’s cousin.

11

_ Anderson for a higher penalty, Arndorfer contacted California courts, but he did
not get much out of them. See Arndorfer Dep. at 12:1-13:5, 23:8~24:10. Seykora
also attempted to obtain information from the California courts and also did not
succeed. He said he often thought “that when I retired I was going to start a firm
of doing nothing but attempting to get certified convictions out of California . . . .
l [I]t’s very difficult to get.” Seykora Dep. (Doc. 442-1) at 12113-17. “Generally
speaking, we want them [records of prior convictions] at the very beginning, hot
off the press, certified, you know. That doesn’t always happen. Like l say,
California is a tough state to get these things.” la’. at 19:7-10. But, Seykora Said,
“I tried to run down former prosecutors in Contra Costa County and talked to them
and exchanged e-mails and things and they were very helpful.” Id. at 16:1-3.
Arndorfer “agree[d]” that “clients would want some certainty on how that
851 is going to fall out before they make a decision on whether to proceed to trial
or . . . take a plea.” Arndorfer Dep. at 36:2-7. But, he said, “I had no way of
providing F ritz Anderson the certainty that he needed. I couldn’t get it out of
Califomia. Seykora indicated he couldn’t get it out of Califomia. . . . but he was
absolutely adamant that he had the proof or was going to get the proof.” Ia’. at
36:22-37:3. Arndorfer “just did not believe J im Seykora didn’t have What he said
` he had. I believed Jim Seykora when he said, [Anderson is] facing life.”

Arndorfer Dep. at 24:19-22. “[T]he first time I talked to him and every time I
1 2

talked to him,” Seykora told him Anderson had “at least two or three priors We’re
going to get him for life.” Ia’. at 19:14-16.
3. Anderson’s Options
Arndorfer could not compel Seykora to plea bargain. He could not
conclusively refute or confirm Seykora’s insistence that Anderson had prior
convictions supporting a mandatory life sentence. Considering those two facts,
_ Arndorfer presented various options to Anderson, including an open plea; a plea to
all but Count 30, the gun count; a conditional plea; or trial on all counts See, e.g. ,
Arndorfer Dep. at 28:7-29:15, 51 :9-22. Ultimately, Arndorfer filed the motion to
enter a conditional guilty plea to Count 1 and, when it was rejected, took the case
to trial.
4. Anderson’s Testimony at the § 2255 Evidentiary Hearing
Anderson testified that he would have pled guilty if Arndorfer had told him,
“Fritz, I’ve investigated You’ve got one predicate prior. That makes you’re [sic]
eligible for one 851 enhancement” and “[y]our statutory sentence range is 20 to
life.” See Anderson Tr. (Doc. 443) at 16:20-17:4. Anderson went on to describe
his interest in a plea agreement and Arndorfer’s explanation that Seykora was
simply not going to offer one. See id. at 17:5-18:5. He concluded:
I would have pled guilty and then tried to argue for a lesser guidelines

for-because, you know, they used enhancements to enhance my
sentence and increase my drug amount in this case, . . . But if I was

13

able to plead guilty, then I can just still argue those, you know, instead
of having to go to trial.

Anderson Tr. at 18:17-24.
II. Analysis

Anderson contends that Arndorfer violated his Sixth Amendment right to the
effective assistance of counsel because he did not adequately investigate
Anderson’s criminal history and so could not tell him, before he chose between
pleading guilty and standing trial, whether he faced a ten-year mandatory
minimum sentence, a 20-year mandatory minimum sentence, or a mandatory
sentence of life in prison, Anderson also asserts that he would have pled guilty
had he known he was not facing a mandatory life sentence.

Claims of ineffective assistance of counsel are governed by Strickland v.
Washington, 466 U.S. 668 (1984). Anderson must show (1) that counsel’s
' performance fell below an objective standard of reasonableness icl. at 687-88, and
(2) that there is “a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different,” id. at 694. “[T]here
is no reason . . . to address both components of the inquiry if the defendant makes
an insufficient showing on one.” Id. at 697.

“A convicted defendant making a claim of ineffective assistance must

identify the acts or omissions of counsel that are alleged not to have been the result

14

of reasonable professional judgment.” Strickland, 466 U.S. at 690. The court must
then “judge the reasonableness of counsel’s challenged conduct on the facts of the
particular case, viewed as of the time of counsel’s conduct,” id., making “every
effort . . . to eliminate the distorting effects of hindsight,” ia’. at 689. With that
caveat in mind, it is nonetheless true that “[a]n accused is entitled to rely upon his
counsel to make an independent examination of the facts circumstances
pleadings and laws involved and then to offer his informed opinion as to what plea
should be entered.” Von Moltke v. Gillies, 332 U.S. 708, 721 (1948).

A. Did Arndorfer Know Anderson’s Statutory Penalty Range?

Two penalty ranges are relevant at a federal sentencing hearing. One is the
guideline range. The sentence can fall above, within, or below the guideline range,
because the guidelines are only advisory. But the other penalty range is set by
statute and consists of a “floor” and a “ceiling.” The sentence cannot fall below
the floor or above the ceiling; in that sense, the statutory range is not advisory but
mandatory. If Anderson had no prior felony drug convictions the floor was ten
years and the ceiling was life. If he had one prior felony drug conviction, the floor
rose to 20 years With two or more prior convictions floor and ceiling would
merge, and his sentence would be life in prison, See 21 U.S.C. § 841(b)(1)(A);

Willz'ams v. United States, 651 F.2d 648, 649~51 (9th Cir. 1981).

15

By the time of trial, Arndorfer knew Anderson’s prior felony convictions
were dismissed See, e.g., Arndorfer Dep. (Doc. 433-1) at 12:12-15; see also
Resp. to Information Ex. (Doc. 150-1); Final Pretrial Conf`. Tr. (Doc. 33 5) at
15:24-16: 14. After Anderson was indicted, but well before trial, the Ninth Circuit
decided that a “dismissed state conviction qualifies as a prior conviction if the . . .
dismissal does not alter the legality of the conviction or does not represent that the
defendant was actually innocent of the crime.” United States v. Norbury, 492 F.3d
1012, 1015 (9th Cir. 2007). Therefore, to ascertain Anderson’s penalty range,
Arndorfer needed to know not merely whether the prior convictions were
dismissed, but why. Arndorfer seemed to believe the dismissals meant the
convictions would not count. See, e.g., Arndorfer Dep. at 12:17-18, 13:6-14:1.
There is no evidence he knew why they were dismissed or knew the reason for
dismissal was important He admitted “[i]t wasn’t until sentencing that we found
out” one of Anderson’s prior convictions was dismissed because he fulfilled the
terms of the judgment against him so, under Norbury, the conviction counted
against Anderson, See Arndorfer Dep. at 13 :7-9.

When Arndorfer was advising Anderson about his choice between pleading
guilty and going to trial, Arndorfer did not know whether Anderson would face a

mandatory minimum sentence of ten years 20 years or life if convicted on Counts

1, 2,14, or 16.
16

B. Was Arndorfer’s Investigation Reasonable?

Anderson argues that Arndorfer should have ascertained the correct statutory
penalty range to enable Anderson to decide whether to plead guilty or stand trial.
In effect, he says it was unreasonable for Arndorfer to believe Anderson could
make an intelligent choice between pleading guilty or going to trial without
knowing the mandatory minimum sentence he would receive. For two reasons
this argument is not persuasive

1. 21 U.S.C. § 851

The United States must give the defendant notice, “before trial, or before
entry of a plea of guilty,” of the convictions it will rely on to seek increased
punishment See 21 U.S.C. § 851(a)(1); see also United States v. Severz'no, 316
F.3d 939, 943-45 (9th Cir. 2003) (en banc); United States v. Espz'nal, 634 F.3d
655, 662 (2d Cir. 2011). The notice is adequate if “the defendant will have no
trouble understanding which prior conviction the prosecutor means to identify.”
Severino, 316 F.3d at 943-44.

The procedure set forth in § 851 does not guarantee defendants will know,
before choosing between pleading guilty and standing trial, whether a prior
conviction will support an enhanced sentence. That question is answered only
“after conviction but before pronouncement of sentence.” 21 U.S.C. § 851(b),

(d)(l). For instance, § 851 expressly allows federal sentencing courts to hear

17

collateral attacks on the validity of prior convictions6 See, e.g., Custis v. United
States, 511 U.S. 485, 491-92 (1994) (discussing § 851(c)). Only “after
conviction” does the federal court decide whether the prior conviction is
constitutionally valid. See 21 U.S.C. § 851(b), (c)(l), (d)(l); see also Espz'nal, 634
F.3d at 659~67 (discussing procedure where defendant did not admit being the
person who sustained the prior conviction).

This procedure is not unusual or unfair. A defendant does not know whether
a jury will convict him when deciding whether or not to go to trial, either. Like an
indictment, an information under § 851 “ensures proper notice so a defendant is
able to challenge” the allegations against him and “make an informed decision
about whether or not to plead guilty.” United States v. Hamilton, 208 F.3d 1165,
1168 (9th Cir. 2000), quoted in United States v. Sperow, 494 F.3d 1223, 1226-27
(9th Cir. 2007). With the assistance of counsel, a defendant makes reasonably
well-informed predictions and contemplates options and possible outcomes all
considering the applicable law and the evidence. Certainty is not the criterion.

Arndorfer’s advice regarding the prior convictions was not unreasonable

Anderson knew which convictions were at issue. See Second § 851 lnforrnation

 

6 Collateral attack under § 851 carries a five-year limitations period See 21 U.S.C. §
851(e). But in any case, a defendant may put the United States to its burden of proving that he is
v the person who “has been previously convicted as alleged,” § 851(b), and that the prior
conviction is a qualifying one under the case law.

18

(Doc. 202) at 2. He knew he would be sentenced to life in prison if two or more of
them counted against him or a minimum of 20 years if one counted against him.
See, e.g., Anderson Tr. (Doc. 443) at 6:13-7:17. He knew the United States
insisted it could prove two or more, and he knew Arndorfer could not tell him
whether the proof was sufficient to support a mandatory life sentence See, e.g., id.
at 8:22-25, 10:24~13:1, 16:5-18, 23:11-16. Anderson knew what he was entitled
to know. He balanced all the risks by choosing to go to trial. See id. at 5:22-6:1.

v It does not appear that Anderson knew some dismissed convictions could
count against him while others did not. As a result, he probably did not recognize
a high probability of a 20-year mandatory minimum sentence He probably
believed all his convictions would count or none would count, so the minimum
would be either ten years or life.

In another case, the difference between a 10 year mandatory minimum or a
20-year mandatory minimum could well be a critical factor in a defendant’s
decision whether to plead guilty or go to trial. But here, due to the prosecutor’s
approach to Anderson’s case, it was not.

2. AUSA Seykora

Arndorfer could not recall exactly what he did to investigate Anderson’s

prior convictions But, he said, “I can tell you that none of that really played a

strong role in discussions about going to trial.” Icl. at 14:8-10. As Seykora put it,
1 9

“Floor is different than ceiling.” Seykora Dep. (Doc. 442-1) at 24:10, quoted in
Anderson Br. (Doc. 45 0) at 1. What demanded counsel’s attention in Anderson’s
case was not the floor. It was the ceiling.

Based solely on the allegations of the original indictment, Arndorfer knew
the ceiling on Counts 1 and 2 was life in prison, regardless of Anderson’s prior
convictions Arndorfer said he did not do a “solid” guideline calculation, “because
the quantities were so nebulous,” but he did a ballpark calculation. “I told
[Anderson], you know, if they use all of these quantities that this goofball from
Laurel was going to talk about,” Anderson “might be facing life even under the
guidelines.”7 Arndorfer did not “think a judge would give him that,” but it was
still true that “the guideline calculations show you up at least a level 40, or
whatever it was.” Arndorfer Dep. at 16:21-17:24. Even setting aside the goofball,
the drug quantity indicated by the pretrial discovery put Anderson in the highest
offense levels See, e.g., Seykora Dep. at 25:17-26:23. And, on top of the
guideline sentence, there would be a five-year mandatory minimum consecutive

sentence if Anderson were convicted on the gun count, See Arndorfer Dep. at

29:7-15.

 

7 Arndorfer was referring to one of the cooperating witnesses The “goofball” attributed
to Anderson a significantly larger drug quantity than other witnesses

20

Arndorfer also knew Seykora was determined to obtain a life sentence for
Anderson. See, e.g., Arndorfer Dep. at 8:10-9:14, 11:13, 14:12, 17:4-5, 19:12-16,
21 :16-17, 24:21-22, 32:2-4, 51 :1-2. Arndorfer was talking about Seykora’s
position on Anderson’s prior convictions But, in addition, five instances of
Seykora’s conduct throughout the case demonstrate his intent to obtain the harshest
' sentence he could

First, Seykora declined plea bargaining Arndorfer “talked to Seykora on
two, if not three, different occasions Come on, can’t we do something?” Seykora
said, “No.” Arndorfer said, “I even recall Jim telling me at one point, I wouldn’t
plead him, I mean, he’s going away for life.” Arndorfer Dep. at 21 :13-17. “[T]he
only deal you’re going to get is that he goes away for life.” Ia'. at 8:20-21.

Second, when Anderson moved to enter a conditional guilty plea to Count 1,
Seykora objected To be clear, if Seykora truly believed Anderson had two prior
felony drug convictions a conditional guilty plea to Count 1 would have
established a mandatory sentence of life in prison, Still, Seykora objected In his
objection, he did not mention the § 851 Information he filed along with his
objection to Anderson’s motion. He did not object to Anderson’s omission of the §
924(c) charge, Count 30, with its mandatory consecutive five years The sole basis
for Seykora’s objection to a conditional plea to Count I concerned the guideline

drug quantity - a fact he would typically prove without a trial. Seykora said:
2 l

[U]nder the facts and evidence in this case, the United States will not

agree to a conditional plea at this time as the defendant will only

admit to 500 grams of methamphetamine At trial, the United States

will establish over 15 kilograms of methamphetamine alone, and this

does not include pounds of cocaine and marijuana, and thousands of

ecstasy pills
Resp. to Mot. (Doc. 205) at 2.

“[O]ver 15 kilograms of methamphetamine alone” was the quantity of
methamphetamine corresponding to a base offense level of 38, the highest
available on the guidelines drug table See U.S.S.G. § 2D1.1(c)(1) (Nov. 1, 2007).
Contrary to Arndorfer’s belief that “the guideline calculations were not important
to Seykora,” Arndorfer Dep. at 16:18-10, Seykora’s objection to the conditional
plea shows that he intended to produce evidence of drug quantity that would put
Anderson in the highest possible guideline range, irrespective of the statutory
penalty range

Third, in his deposition, Seykora said he thought a life sentence was viable
“[n]umber one” because of “the prior conviction” and “if nothing else the amount
of dope we had.” Seykora Dep. at 16:12-13. Seykora said “conviction,” singular.
A single prior conviction would not support a life sentence And habeas counsel
asked Seykora whether Anderson’s prior convictions actually played any role in

Seykora’s assessment of what would be an appropriate sentencer

Stephens: [W]ould your position, had you known, that once the
smoke cleared there was only one prior and the

22

Seykora:

Stephens:

Seykora:

Stephens:

Seykora:

Stephens:

Seykora:

Stephens:

Seykora:

Stephens:

Seykora:

Stephens:

Seykora:

Stephens:

Seykora:

mandatory range would have been mandatory 20, would
that have changed your_

Mandatory minimum.
Right, mandatory minimum.

Floor is different than ceiling.

Would it have changed your opinion or how you
approached the case?

No.
Okay. Offered Mr. Anderson any other deal?

No.

Did the drug amount increase based on the testimony of
the_

No.

_of the government’s witnesses?

No. You mean trial versus what we had before?
Yeah.

No.

Not, you don’t think it did?

No.

23

Seykora Dep. (Doc. 442-1) at 24:1-7, 24:11-16, 25:17-26:1.

Fourth, at trial, Seykora withheld material impeachment information about
12 of 28 cooperating witnesses and failed to correct a misstatement by a thirteenth.
See Redacted Order (Doc. 506) at 4-18. At sentencing, he again relied on the
credibility of those witnesses to establish the drug quantity supporting the base
offense level. He re-emphasized the testimony of one trial witness in particular.
Seykora again failed to disclose not only the § 5K1.1 motion he personally filed for
that witness before Anderson’s trial, but also a phone call suggesting the witness
dealt with Anderson’s co-defendant, not Anderson,

Fifth, Seykora’s sentencing memorandum focused heavily on drug
quantities A draft presentence report evidently predicated the base offense level
on the drug quantities specified in the superseding indictment and found by the
trial jury, See Mot. for Additional Time (Doc. 299) at 1-2; see also Verdict (Doc.
243). The verdict form asked the jurors to agree only on statutory threshold
amounts see, e.g., Verdict (Doc. 243) at 3-4 (Counts 2~5), not the specific
amounts involved in the transactions alleged by the grand jury, see, e.g. ,
Superseding Indictment (Doc. 71) at 4 (Counts 3-5). But a reasonable probation
officer could have included the specific amounts charged in the superseding
indictment in calculating the drug quantity. Those amounts support the following

calculation:
24

 

 

 

 

 

 

 

 

 

 

Counts Meth Meth Cocaine Ecstasy Marijuana
(Actual) (Mixture)
1 & 2 50 g 1,000.000 kg
3-14, 16 224.4 g 4,488.000 kg
15 ‘/z lb. = 453.600 kg
226.8 g
17 & 18 500 g 100.000 kg
19~21 30.2 g 6.040 kg
22-26 106 tablets @ 13.250 kg
250mg/tab
= 26.5g
29 40.6 g = 0.041 kg
Marijuana lg = 20 kg lg = 2 kg lg = 200 g lg = 500 g 6,060.930 kg
Equivalent

 

 

 

 

 

 

 

By the Court’s calculations the jury found a total of 6,060.93 kilograms of
marijuana, corresponding to a base offense level (in 2007) of 34. With a four-level
enhancement for his role in the offense and a two-level enhancement for using a
minor in drug trafficking, Anderson’s total offense level would have been 40.
With a criminal history category of III, the advisory guideline range would have
been 360 months to life in prison, Again, this range is based solely on the jury’s
verdict.

Seykora objected that the base offense level should be 38, the highest level
available on the drug table. To reach it, the United States had to prove Anderson
was responsible for at least 30,000 kilograms of marijuana, or 15 kilograms of a
substance containing methamphetamine See U.S.S.G. § 2D1.1(c)(1) (Nov. l,
2007). The “goofball’s” testimony alone, if credited, established at least 22.68

kilograms of methamphetamine, or at least 45,3 60 kilograms of marijuana, See

25

U.S. Sentencing Mem. (Doc. 314) at 10-11. That was far more than necessary to
reach a level of 38, Seykora did not stop there Still considering only
methamphetamine, three other cooperating witnesses if credited, attributed 16.8
kilograms to Anderson, or 33,600 kilograms of marijuana-again, a base offense
level of 38, See id. at 9-10, 11, 13. Seykora did not stop there either. He laid out
drug calculations based on the testimony of every single one of the 19 cooperating
witnesses including methamphetamine, and cocaine, ahd ecstasy, and marijuana,
to arrive at a total of 121,631.74 to 131,453.74 kilograms of marijuana, See id. at
9-17.

This calculation is not legally objectionable But it shows Seykora left no
gram unturned in his determination to obtain the longest sentence he could for F ritz
Anderson. The sentencing memorandum verifies Arndorfer’s recollection of
` Seykora’s position before trial: “[T]he only deal you’re going to get is that he goes
away for life.” Arndorfer Dep. at 8:20-21. It also verifies Seykora’s “feeling”
before trial that it was a “life” case, based on “the amount of dope we had.”
Seykora Dep. (Doc. 442-1) at 16:13.

In sum, all of this evidence shows that Seykora believed “F ritz Anderson
' needs to go away for life,” Arndorfer Dep. at 44:20, and would use any tool

available to him as a prosecutor to make that happen.

26

3. Conclusion

“[S]trategic choices made after less than complete investigation are
reasonable precisely to the extent that reasonable professional judgments support
the limitations on investigation.” Strickland, 466 U.S.- at 690-91. Arndorfer faced
a prosecutor intent on getting Anderson sentenced to life in prison; witnesses
whose statements supported drug quantities and enhancements that would result in
a life-range sentence under the guidelines and, an intelligent client who
understood that neither the guidelines nor the statutory penalty range was favorable
to him. See Arndorfer Dep. at 12:7

A competent defense attorney in that position can reasonably decide not to
invest significant effort in factual or legal investigation before trial to determine
whether his client faces a 20-year minimum sentence Counsel need not concern
himself with the floor when even the best-case scenario has his client butting up
against the ceiling.

Whether Arndorfer reasonably advised Anderson about his options
considering these facts is a separate question.

B. Did Arndorfer Give Anderson Reasonable Advice?

Although attorney and client agreed Anderson had only a reasonable-doubt
defense to the 29 drug crimes alleged against him, Arndorfer nonetheless

recommended that Anderson go to trial. Contrary to Anderson’s current claim, see
27

Anderson Br. (Doc. 45 0) at 12, Arndorfer “had that discussion” with Anderson
_ about an open guilty plea, that is “pleading straight up” guilty to all counts see
Arndorfer Dep. at 28:7-14, 51 :7-15. He also explained the option of “[p]leading to
just the drug case and going to trial on the gun case,” and he told Anderson he
might be able to “plead and preserve the issues for appeal,” “all of those things.”
Arndorfer Dep. at 51 :16_22.

However, Arndorfer valued the potential benefits of going to trial more than
a two- or three-level guideline reduction for acceptance of responsibility. He
explained why. The § 851 lnformation and Count 30, the gun charge, were the
only two factors that could alter the statutory penalty range Anderson had no
control over those two factors Seykora Was “not going to agree to a sentence or a
_ plea agreement that backs off the gun charge or backs off the 851. He would not
do it.” Arndorfer Dep. at 32:2-4. There was no point in worrying about the § 851, -
because if Seykora could prove it, it would command a life sentence regardless of
whether Anderson pled guilty or went to trial. And if Seykora could not prove it,
the guidelines and the consecutive five-year term on a § 924(c) conviction might
result in a life or near-life sentence anyway.

So, Arndorfer said, the question was simply whether trial or a guilty plea
was likely to work out best for Anderson, See Arndorfer Dep. at 301 19-24. “The

only difference between pleading and not pleading to all of the counts [was]

28

acceptance of responsibility.” Icl. at 31:17-19; see also U.S.S.G. § 3El . l.
Arndorfer acknowledged strong evidence that Anderson was guilty of drug
trafficking, but he thought the quantities suggested by the pretrial discovery were
“insanity.” Id. at 43 :5. He also thought the evidence supporting the gun charge
was weak. Agents found marijuana, packaging materials bills that had been used
in a controlled buy, and a gun at Nate Davis’s house when they searched it. At
Anderson’s house, however, they found packaging materials and more and larger
quantities of drugs but no gun. And Anderson had been stopped by Billings police
officers on numerous occasions He never had a gun. See Arndorfer Dep. at
21:18-23, 29:16-21, 40:16-24.

Arndorfer told Anderson the guideline calculation was so high “he might be
facing life even under the guidelines,” with or without prior convictions Ia’. at
16:21-25, 26:2-8, 29:7-15, 32:13-19.8 But Arndorfer believed Judge Cebull
would realize that Anderson “was a small-time drug dealer” who “didn’t have
some big house on the hill” or “drive fancy cars” or hang out “down in Vegas
gambling all the time.” Ia’. at 47:14~23. Arndorfer also thought the judge would -

see the goofball’s testimony was unreliable During part of the time the goofball

 

8 Arndorfer once referred to a “mandatory minimum 360,” Arndorfer Dep. at 29:13-14,
but that appears to have been a misstatement No one has suggested that Arndorfer told
Anderson the guidelines were mandatory. Arndorfer understood the distinction between
mandatory life under 21 U.S.C. §§ 841(b)(1)(A) and 851 and an advisory guideline range of life
or 360 months to life See, e.g. , Arndorfer Dep. at 25:13-26:8

29

said Anderson was selling drugs Anderson was in jail in California. See id. at
18:1-8, 31:3-8, 43:6-9. And, Arndorfer said, the goofball was a skinhead racist
who was also mad at Anderson personally because Anderson stole his girlfriend
See, e.g., id. at 18:1-8, 42:12-21, 43:2-5.

Arndorfer explained to Anderson that entering an open plea to all 30 counts
of the Superseding Indictment might well put him in the highest guideline ranges
on the drug counts plus a mandatory consecutive five-year sentence under 18
U.S.C. § 924(c) on top of the guideline sentence See, e.g., Arndorfer Dep. at
28:7-14, 29:11-15. And if Seykora proved two or three prior convictions the
sentence would be life in prison-plea or nor plea, gun or no gun.

Arndorfer also explained that Anderson could “plead to everything except
1 the gun charge” and go to trial on that count, or he could file a motion for leave to
enter a conditional guilty plea to Count 1, preserving his right to appeal the denial
of his suppression motion, See Arndorfer Dep. at 27:25-28:2. Arndorfer explained
he had arranged a conditional plea previously in a case before Judge Shanstrom.
See id. at 28:3-4, 33:18-35:4. He was “not very confident the judge [was] going
to rule in our favor,” id. at 34:23-24, but the idea was to demonstrate that
Anderson accepted responsibility for drug trafficking and disputed only the
extremely high quantity of drugs the United States attributed to him. As Arndorfer

put it, “I don’t see how the judge cannot give you acceptance of responsibility if

30

you offered a plea to him.” ld. at 32:22-24; see also U.S.S.G. § 3E1.1 cmt. n.l(a)
(“a defendant is not required to volunteer, or affirmatively admit, relevant conduct
beyond the offense of conviction in order to obtain a reduction”).

Arndorfer also thought it would be “[m]uch easier to get a full-round cross-
examination . . . at trial than at a sentencing hearing.” He saw trial as an
opportunity “to attack relevant conduct.” Id. at 30:25-31:2, 33:12-17. Asked
whether going to trial “hurt Fritz or helped him,” Arndorfer replied, “[A]fter trial, l
strongly believed it helped.” Arndorfer Dep. at 41 :25-42:1. Arndorfer’s “feeling
after trial was that [Judge] Cebull was going to [be] able to see [the goofball] is not
reliable We can’t use these quantities.” Arndorfer Dep. at 43:2~5. Arndorfer also
“thought it was helpful to Fritz to show the judge that he didn’t routinely carry
guns” and Judge Cebull “even commented that he thought we had a real good shot
at this gun issue.” Ia’. at 43 : 12-20. “I thought we had gained ground” and
“accomplished some of the things that I was hoping.” See id. at 43:18-25.

At sentencing, Arndorfer’s prediction of Judge Cebull’s evaluation of the
evidence proved wrong. Both the probation officer who prepared the presentence
report and Judge Cebull held Anderson responsible for the drug quantities the
witnesses testified to at trial, as if the jury had found those quantities See id. at
43:9-11, 44:1-9. But this mistaken prediction does not make counsel’s advice

unreasonable “[U]ncertainty is inherent in predicting court decisions” McMann
3 1

v. Richara’son, 397 U.S. 759, 771 (1970). Arndorfer had a reasoned basis for every
‘ aspect of his advice to Anderson,

On the other side of the coin, it appears Anderson does not understand what
likely would have happened if he had pled guilty. At the evidentiary hearing,

Anderson said:

I would have pled guilty and then tried to argue for a lesser guidelines

for_because, you know, they used enhancements to enhance my

sentence and increase my drug amount in this case That was pretty

much the basis of my sentence, which increased it with the

enhancements and all that. But if I was able to plead guilty, then I can

just still argue those, you know, instead of having to go to trial.

And_because I really had no defense at trial as far as the case
Ia'. at 18:16~25.

As to the enhancements there is no indication Anderson could have disputed
the probation officer’s findings that he “involved minor females in the distribution
of drugs” or that he was “the leader and organizer of all of the co-defendants.”
These findings added six levels to the base offense level. See Presentence Report
1111 99, 101.

Nor is there any indication that Anderson’s decision to go to trial affected
the base offense level. If the drug quantities at sentencing were merely those
alleged in the superseding indictment, the base offense level would have been 34.

Had everything else remained the same, Anderson’s advisory guideline range

would have been 262 to 327 months (34 + 6 - 3 = 37), plus a 60-month
32

consecutive term on Count 30. But, as explained above, Seykora’s approach to the
case strongly suggests he would have called the case agent, probably the
“goofball,” and possibly one or more other cooperating witnesses to testify at
sentencing to push the drug quantity as high as he could. Neither party has
suggested the pretrial discovery reasonably could have supported a lesser drug
quantity than the trial testimony. In fact, the record suggests they were the same,
see Seykora Dep. at 25:17-26:1; Sentencing Tr. (Doc. 343) at 13:5-13, and
obviously far more than necessary to reach a base offense level of 38,

Consequently, had Anderson pled guilty, his total offense level likely would
have been 41 (38 + 6 - 3 = 41). With a criminal history category of III,
Anderson’s advisory guideline range would have been 360 to life, plus the 60-
month consecutive term on Count 30. That is the range Judge Cebull actually
applied at Anderson’s sentencing after he was convicted at trial. It is consistent
with Arndorfer’s advice to Anderson before trial.

C. Conclusion

Anderson testified that he decided to go to trial because he believed he was
facing a mandatory life sentence It is reasonable to believe Anderson would have
pled guilty to all charges if he had been certain he did not face a statutory
mandatory minimum life sentence

But many defendants in Anderson’s position will be uncertain about their
33

_ statutory sentencing range at the time they must choose between pleading guilty
and standing trial. A defendant is not entitled to certainty, only to counsel’s
“informed opinion as to what plea should be entered.” Von Moltke, 332 U.S. at
721. To establish that counsel’s informed opinion amounted to ineffective
assistance, Anderson “must demonstrate gross error on the part of counsel.”
Turner v. Cala’eron, 281 F.3d 851, 880 (9th Cir. 2002) (quoting McMarm, 397 U.S.
at 772).

He has not carried that burden. Arndorfer reasonably anticipated the drug
quantity used at sentencing would exceed the quantities alleged in the superseding
indictment He reasonably believed Anderson had a realistic chance of acquittal on
Count 30, and it was reasonable to weigh that chance by discounting the relatively
small difference between the two- or three-point guideline reduction for acceptance
of responsibility and the mandatory consecutive five-year term on Count 30.
Arndorfer understood Seykora would pursue the highest possible sentence for
Anderson_if possible, a statutory penalty of life in prison, and if necessary, a
guideline range of life in prison. Arndorfer reasonably created an argument for
acceptance-of-responsibility credit, despite going to trial, by moving to enter a
conditional guilty plea to Count l. And, although Arndorfer’s prediction was
incorrect, it was reasonable to believe Judge Cebull would find “the goofball” and

possibly other witnesses less credible if he saw and heard them testify under cross-
34

' examination

Anderson has not shown that counsel’s performance was unreasonable The
first prong of the Strz`cklana’ test is not met. The claim of ineffective assistance is
denied

A new sentencing hearing will be set by separate order. When an amended
judgment is entered, the Court will also issue an order on a certificate of
appealability and enter judgment in the civil case corresponding to the § 2255

proceeding

Accordingly, lT lS ORDERED that Anderson’s claim alleging ineffective
assistance of counsel with respect to his prior felony drug convictions and statutory
penalty range is DENIED.

All claims now having been decided, Anderson’s motion to vacate, set aside,
or correct the sentence under 28 U.S.C. § 2255 is GRANTED in part and DENlED
in part as set forth in this Order and the Order on the Gz'glz'o claim (Doc. 505).

DATED this _LZ`/d{ay of February 2019.

llew/,M/a/z&;/

/§san P. Watters
United States District Court

35

